Case: 2:19-cv-04302-EAS-EPD Doc #: 35 Filed: 12/14/20 Page: 1 of 1 PAGEID #: 174




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRADY WILLIAMS,

               Plaintiff,
                                                    Case No. 2:19-cv-4302

       vs.                                          Judge Edmund A. Sargus, Jr.

                                                    Chief Magistrate Judge Elizabeth P. Deavers

FORWARD ROLLING, LLC,
et al.,
         Defendants.

                                            ORDER

       Based on the representations contained in Plaintiff’s Status Report file on December 11,

2020 (ECF No. 34), the Motion to Compel filed on November 2, 2020 (ECF No. 26) is DENIED

without prejudice.

       The Clerk is DIRECTED to serve via first class mail a copy of the motion and this Order

on Interventional Pain Center at the following address:

78 Messimer Drive
Newark, Ohio 43055

       The Clerk is FURTHER DIRECTED to indicate on the docket the fact of mailing.


       IT IS SO ORDERED.


                                             /s/ Elizabeth A. Preston Deavers______
DATED: December 14, 2020                     ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
